Citation Nr: 1745358	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-20 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to November 1970.  This case comes before the Board of Veterans Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In October 2014, the Veteran provided testimony before the undersigned Veterans Law Judge at a Board videoconference hearing.  A transcript of this hearing is of record.

In May 2015, the Board remanded the issue on appeal for additional evidentiary development.  The matter is now again before the Board for adjudication.


FINDING OF FACT

Throughout the pendency of this claim the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, but did not cause total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.130, DC 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran was provided adequate notice regarding the claim decided herein by the letter dated in May 2009.  

All appropriate development to obtain the Veteran's pertinent, available service treatment records (STRs), and post-service medical records has been completed.  Following the Board's 2015 remand, records from the Social Security Administration were added to the claims file.  The Veteran was afforded appropriate and adequate VA examinations related to his PTSD, most recently in August 2015.  The Veteran has not suggested and the record does not show a worsening in his PTSD since that time.  The Board finds no reason to remand this issue for an additional examination.

Finally, the Board notes that neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, and the medical evidence cited below.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability on appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

Under the applicable rating criteria for mental disorders, including the Veteran's service-connected PTSD, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

The maximum rating of 100 percent is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.  

A veteran may only qualify for a given initial or increased rating based on mental disorder by demonstrating the particular symptoms associated with that percentage in the rating criteria, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Although a veteran's symptomatology is the primary consideration in assessing a disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for that rating.  Id.; 38 C.F.R. § 4.130. 

Effective August 4, 2014, VA promulgated an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders to remove outdated DSM references by deleting references to the DSM-IV and DSM-IV Text Revision and replacing them with references to the updated version, the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  79 Fed. Reg. 45,093-02 (Aug. 4, 2014).  This rule expressly states that its provisions do not apply to claims that have been certified to or were pending before the Board, the Court of Appeals for Veterans Claims, or the U.S. Court of Appeals for the Federal Circuit prior to August 4, 2014.  Accordingly, because the Veteran's appeal was certified to the Board on August 19, 2014, the DSM-V version applies in this case. See August 2014 VA Form 8.  However, as the Veteran's claim has been pending since 2010, and the DSM-V was published in 2013, the Board recognizes the references to the DSM-IV in the earlier VA examination and clinical reports would be appropriate.

The Veteran was initially awarded service connection for PTSD by way of an August 2006 rating decision.  A 10 percent initial rating was assigned.  He filed a claim for increase in May 2009, after which a July 2009 rating decision was issued to award a 50 percent rating, effective September 4, 2008.  He filed this claim for increase in October 2010.  

Two months prior to the claim, the Veteran underwent a behavioral health evaluation at the Poplar Bluff VA Medical Center (VAMC).  The Veteran presented with symptoms of a major depressive episode.  He reported feeling down and hopeless, trouble sleeping, low energy, occasional poor appetite, trouble concentrating, agitation, but no suicidal ideation.  The clinician confirmed symptoms of anxiety and of a depressive episode.  He was referred for care and then initially evaluated in the Poplar Bluff mental health clinic in August 2010. At this time, the Veteran reported a history including twice considering suicide, once just after his return from Vietnam and one time approximately 1 1/2 years prior to the examination.  He confirmed no suicidal ideation since.  The Veteran reported good relationships with his wife and children.  Both the Veteran and his wife again reported rage and a tendency to fly off the handle quickly.  There was no report of hallucinations or delusions and the Veteran's language was appropriate.  The Veteran's insight and judgment were both noted as good and the physician indicated he had some short term memory impairment, but his long term memory was described as very intact.  This clinician assigned a Global Assessment of Functioning (GAF) score of 55.  The GAF score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  This scale was used in the DSM-IV, but not the DSM-V.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with peers or co-workers).  Continued treatment was suggested in order to manage the rage the Veteran reported.  

The record includes the report of an initial therapy appointment in October 2010.  The psychologist noted the Veteran appeared highly irritable, controlling and demanding throughout the session.  The clinician noted that the Veteran appeared to be seeking treatment for the purpose of obtaining an increase in his compensation and pension rating, rather than for therapeutic purposes.  In December 2010, the Veteran did not report for a scheduled therapy session.  

The RO afforded the Veteran a VA examination in January 2011.  The Veteran's wife of 41 years accompanied him to the examination and she reported observing the Veteran's angry appearance and she also reported he loses his temper easily.  The Veteran reported experiencing feelings of rage.  The Veteran confirmed that he was not receiving any mental health treatment at the time of the examination.  The Veteran described a sleeping pattern including approximately six hours of sleep per night, as well as napping during the day.  The Veteran reported mostly sitting on the couch and watching television.  He reported he is no longer active due to shoulder and heart problems.  He also reported stopping hunting and fishing due to physical problems.  The Veteran reported to the examination appropriately dressed and clean shaven.  His speech was clear and discernable.  He was described as cooperative and agreeable with an appropriate mood.  He was oriented to date and place.  He had no delusions or hallucinations and his thought content was noted to be devoid of homicidal or suicidal ideation.  The January 2011 VA examiner also assigned a GAF score of 55.  

In March 2011, the Veteran reported to his primary care physician that he is forgetful and scattered and gets lost a bit while driving.  He reported being irritable and angry all of the time.  The physician indicated in the report that the Veteran's memory loss is probably related to his PTSD.  In April 2011, the Veteran again reported for a therapy session with the VA psychologist.  At this time, he indicated fleeting, intermittent suicidal ideation, but no intent or plan.  Depressive symptoms were indicated, such as depressed mood, a high level of irritability, impaired concentration, and significant difficulty controlling his anger.  He was assessed as having a GAF score of 53 at that time.

2010 and 2011 private treatment records from a primary care doctor do not show treatment for the Veteran's psychiatric disorder, but do include repeated notes that the Veteran's "anxiety is under control with present treatment."

At the Veteran's October 2014 Board hearing, he confirmed that he is not receiving treatment for his PTSD.  See hearing transcript at page 4.  The Veteran, however, indicated that he is taking medication for anger management.  Id. at page 6.  He reported that he does not have a life and he sits in his chair all day.  Id. at page 7.  He also reported having road rage, including chasing people down the highway at 100 miles per hour because they looked at his wife.  Id. at pages 8-9.  He reported not being social and saying home.  Id. at page 10.  The Veteran reported experiencing depressive episodes daily.  Id. at page 14.  He reported difficulty with simple tasks such as taking out the trash, and he suggested multitasking is impossible.  Id.  He also reported short term memory problems, including setting out to go somewhere and ending up somewhere else, because he became distracted or sidetracked.  Id. at page 15.  The Veteran did report being unable to work due to disability, but confirmed that it was due to physical disability, not his PTSD.  Id. at page 21.  The Veteran confirmed his history as including suicidal thoughts, but he reported these as occurring when he returned from Vietnam.  Id. at page 24.  The Veteran confirmed that this was the only time he had suicidal ideas.  Id. at page 37. 

The Veteran was again afforded a VA examination in August 2015.  The examiner noted the presence of PTSD and Cannabis Use Disorder.  The Veteran's previous clinical records all show his reported use of cannabis to control the rage associated with his PTSD.  The VA examiner noted that the two disorders coalesce to exacerbate his symptoms of anxiety and depression.  The examiner opined that the symptoms are overlapping and intermingled and cannot be differentiated.  The 2015 examiner also determined that the Veteran's PTSD is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  However, later in the report, the examiner suggested that the Veteran's symptom picture comes together to cause substantial impairment in his social and occupational functioning.  The Veteran reported his symptoms have not fluctuated and are "pretty steady."  The Veteran again reported a good relationship with his wife, now of 47 years, and with his children, but he reported no social relationships.  The Veteran again reported that he is not now receiving any mental health treatment.  He reported random thoughts of suicide and suggested thinking of overdosing on medication or vehicular suicide, but denied having any specific plan.  He reported no homicidal ideation, but he does have angry, aggressive and impulsive thoughts toward people who aggravate him.  He reported feeling like "knocking them upside the head."  The Veteran confirmed he had no history of arrest or legal matters.  The Veteran reported having nightmares every night and his wife confirmed observing them two to three times per week.  His wife also confirmed a worsening in the Veteran's irritability and the Veteran reported outbursts of anger.  The examiner described the Veteran as having irritable behavior and angry outbursts with little or no provocation; reckless or self-destructive behavior; problems with concentration; and difficulty with sleep.  The examiner concluded by summarizing the Veteran's symptoms as anxiety, suspiciousness, chronic sleep impairment, disturbances in motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  In an subsequent addendum, the examiner noted that he would not assign a GAF score because it is no longer used.

In sum, throughout the pendency of this claim, the Veteran has reported and the medical evidence has shown frequent episodes of depression altering the pattern of the Veteran's day to day life.  He is isolated and also has difficulty completing tasks due to becoming distracted.  While it is not clear from the record how often, the Veteran at least has some history of suicidal ideation.  Throughout the claim, he reported rage, irritability, and an inability to deal with certain people without feelings of wanting to strike them.  The Veteran stated several times that his symptoms have been consistent throughout the period of the claim.  The Board finds that these symptoms can be likened to suicidal ideation; near-continuous depression affecting his ability to function independently, appropriately and effectively; impaired impulse control with unprovoked periods of irritability; difficulty adapting to stressful circumstances; and because the only relationships he reported were that of his wife and children, the Veteran also seems unable to establish and maintain effective relationships outside his immediate family.  Each of these are criteria for a 70 percent rating for PTSD.  Although the Veteran does not have every symptom listed under the criteria for a 70 percent rating, that is not what is required.  The Board finds the severity of his symptoms throughout the pendency of this claim most closely approximate occupational and social impairment, with deficiencies in most areas.  Thus, a 70 percent rating is warranted for the entire period on appeal.

However, the evidence of record does not support a rating of 100 percent, the only higher disability evaluation available.  At no time has the Veteran, a VA examiner or a clinical treatment provider suggested that the Veteran's symptoms cause total occupational and social impairment.  The Veteran specified his reason for stopping work as due to physical, not mental disability.  Moreover, the record does not reflect that the Veteran has at any point demonstrated the symptoms associated with a 100 percent rating, or other symptoms of similar severity, frequency, and duration.  Delusions or hallucinations have not been shown. The Veteran has also not reported gross impairment in thought processes or communication, inappropriate behavior, an inability to perform the activities of daily living, or any of the other markers of total occupational and social impairment due to PTSD, nor the did VA examiners or clinical treatment providers.  Thus, a 100 percent rating for PTSD is not warranted.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating than that assigned herein under any applicable diagnostic code.  Consideration has been given to assigning staged ratings; however, at no time during the period in question has the Veteran's PTSD warranted more than the 70 percent rating being assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record with regard to the disability at issue.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating of 70 percent, but no higher, for PTSD is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


